Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Requests
The Examiner requests that Applicant carefully review the claims, drawings and specification for other issues that have not been raised so far during prosecution of the instant application.  The drawings filed 9/20/21 and substitute specification filed 9/17/21 for application no. 16/577,886 have been reviewed in detail.  The Examiner believes that the substitute specification and amended drawings should be identical to the  instant application.  
The Examiner request that all of the claim formalities (claim objections and 35 U.S.C. 112 rejections) be addressed.  Many were not addressed in the response to the previous office action(s).  The Examiner is available to discuss to the issues that are being raised in this office action.  
The Examiner again requests that the Applicant provide specific references (i.e., element numbers and/or page and line locations, or alternately pictorial diagrams) for each claimed element to make sure there is support for each and every element that is being claimed.  This allows for the Examiner and the public to know how each claim limitation is supported.
Specifically, can applicant provide the support for “a rack powered circuit portion” (claim 1, lines 3-4 and claim 10, lines 3-4, for example element 2450,2455), “a member powered circuit portion” (claim 1, line 10 and claim 10, line 10, for example elements 1371,3415), “an airflow inlet passage” (claim 17, line 2, for example element 4120), “an airflow outlet passage” (claim 17, lines 2-3, for example element 4125), “an airflow conduit” (claim 17, line 4, for example elements 5220,5223,5325) and “a circuit” (claim 17, line 19. for example from element 310 of 305 to element 4125).  Can Applicant provide to the Examiner either by citing elements or pictorially as to how each of these claimed elements is supported by the disclosure of the instant application.  If the Applicant provides the mapping for these claimed element, the Examiner can understand whether the claim language is supported by the originally filed application.
Response to Arguments
The declaration under 37 CFR 1.132 filed 8/1/22 is insufficient to overcome the rejection of claims 1-15 based upon 35 USC 112a (based upon Applicant’s stated purpose of the Declaration as being for 35 U.S.C. §112, First Paragraph or §112(a), see Applicant’s remarks of 8/1/22, p. 9) set forth in the last Office action because: the Declaration does not specifically point out where support in the priority application is for each of the statements made in the declaration for 35 USC 112a rejections.  Due to the format of the Declaration applying to 14 applications; and not referring to specific rejections in any of these 14 applications, it is difficult for the examiner to correlate the statements of the declarant with what the purpose of the statement are.  Further many of statements appear to substitute for Applicant’s arguments rather a statement of findings that the purpose of the 1.132 declaration should be used for, and even some places appear to provide statements intended to address the 35 USC 112b rejections.
In view of the foregoing, when all of the evidence provided in the 1.132 declaration of Lt. Colonel John Sanders is considered, the totality of the rebuttal evidence of the Applicant being in possession of the claim inventions at the time the priority application was filed fails to outweigh the evidence that Applicant was not in possession of the claimed inventions at the time the priority application was filed.
The Examiner has provided detailed responses to statements 6-10 and 43 that the Examiner believes are pertinent to the instant application (see attachment to the office action).
The remarks regarding Skonnord (US 3,192,306) are not relevant to the instant application.  The Examiner believes they apply to app. no. 16/846,223.
Responding to the claim objection remarks of 8/1/21, p. 9.
Claim 1. Applicant changed the scrivener's error of "port" to "post."
Thank you for correcting the error.  The error still needs to be corrected in claim 1, line 3.

Applicant does not see a difference between passing through a girth and passing throughout.
Agreed.  It is noted that “throughout” is used in claim 17, line 7
 
Because there is only one computer, the computer does not need to be referenced as a server computer. 
You reference in claim 1, line 5 as “a server computer.”  The Examiner’s preference is to be consistent in the naming of claim elements.

Claim 3. Temperature is not an affirmative claim of the present invention and does not require features typically applied to elements. 
Agreed.
Claim 5. Applicant thanks Examiner for noticing the mistake, which has been corrected. 
Thank you for correcting the error.

Claim 17. Applicant has applied Examiner's suggested amendment regarding 'server.' 
Thank you for incorporating the Examiner’s suggestion.  Line 19 of claim 17 also needs to be changed.
Priority
This application makes reference to or appears to claim subject matter disclosed in Application Nos. 16/577,886 (filed 9/20/19), 15/792,663 (filed 10/24/17), 15/144,788 (filed 5/2/16) and 62,158,529 (filed 5/7/15). If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under 37 CFR 1.78 and the petition fee under 37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with 37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.
The USPTO has issued a Petition Decision dated 1/10/22 dismissing Applicant’s petition for benefit claim under 37 CFR 1.78 dated 10/11/21.  See this petition decision for reasons why the petitions under 1.78(c) and 1.78(e) have been dismissed.  To date, a grantable petition along with a corrected Application Data Sheet has not been filed. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 5625 (fig. 56) is not defined in the specification (the Examiner believes this should be corrected to element 307 (rail).
The drawings are objected to because:
a.	the Examiner does believe element labeled as 2166 in amended fig. 58 (element 5930 in original filed fig. 58) is a cartridge.  (the Examiner believes this be corrected to element 307 (rail); and
b. 	despite Applicant’s statement in the remarks, the application no. 16/577,886 in the header of the drawings will cause confusion as to whether the drawings apply to the instant application.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
a.	Page 16, line 5, “conform” should be “conform to”; 
b.	 the Substitute Specification should be a clean copy and not have any mark-up, “controlled” at p. 11, l. 24 is underlined and “received” is cross-out at p. 13, line 27; and
c.	add a written description in the section of the specification describing fig. 67 for the limitation of “said heat reservoir in fluid communication with a building exhaust for venting heated gases external to said building” of claim 1, lines 20-21.  (note: support is “said heat reservoir is in fluid communication with a building exhaust for venting heated gases external to said building” from claim 11 of priority application 15/144,886. .
Appropriate correction is required.
Claim Objections
Claims 1-8, 10-15, and 17-20 are objected to because of the following informalities:
a.	Claim 1, line 4; and Claim 10, line 4, “said vertical support ports” lacks antecedent basis.  Did Applicant intend “said vertical support posts” of claim 1, line 2 and claim 10, line 2, respectively; 
b.	Claim 1, line 9; and Claim 10, line 9, “through” should be “each of the at least one internal channel body channel passing through” or “each of the at least one internal channel body channel crossing through” (Applicant’s remarks of 1/6/21, page 12 state that “the channel is that it crosses through the girth.”  If that is the interpretation then the claim limitation should be rephrased to what is argued);
c.	Claim 1, line 13; and Claim 10, line 13, “computer” should be “server computer”;
d.	Claim 10, line 13, :said interior void” lacks antecedent basis. Did Applicant intend to be “said interior cavity” having antecedence in line 2;
e.	Claim 17, line 7, “throughout” should “each of said at least two internal lateral body channels passing throughout” or “each of the at least two internal channel body channels crossing throughout” (Applicant’s remarks of 1/6/21, page 12 state that “”the channel is that it crosses through the girth.”  If that is the interpretation then the claim limitation should be rephrased to what is argued);
f.	Claim 17, line 19, “server conduit” lacks antecedent basis and should be changed to “conduit” (see change to line 18, the change was made to being more descriptive because the conduit 5122 is not part of the computer 305 (which is also called a “server”));
g.	Claim 17, line 2, change “a server circuit” to “a stand rack stand/support member circuit” or “a stand/support member circuit” as being more descriptive because the circuit (see figs. 24, 33, 34A and 34B) is not part of the computer (which is also called a “server”); 
h.	Claim 18, line 4, “at least one internal body channel” should be “at least one internal body channel from”; and
i.	Claim 20, line 1, “comprises” should be “further comprises”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-15, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
a.	Claim 1, lines 3-4; and Claim 10, lines 3-4 require “a rack powered circuit portion.”  The originally filed priority application fails to disclose “a rack powered circuit portion” because the server rack stand does not disclose  anything (i.e. such as a power supply) that would power anything.  (Note: the specification (dated 7/26/21) at page 12, lines 19-20 states “pin 1310 is also connected to the controller 1348 which can20 bring power and control signals from an external source,” there is no disclosure that the external source is the server rack stand portion) (see the Examiner’s response to Lt. Col. Sanders 1.132 declaration, statement 6); 
b.	Claim 1, lines 5-6; and Claim 10, lines 5-6 require “at least one lateral support member adapted to horizontally releasably affix to a server computer to support said server computer.”  Looking at figs. 43C and 43D, how is the lateral support member 2166 affixed to the case of computer 305, when elements 307, 308 are between the lateral member 2166 and the computer 305.  Elements 307, 308 allow for to slide horizontally in relation to the lateral member 2166 (see the Examiner’s response to Lt. Col. Sanders 1.132 declaration, statement 7);
c.	Claim 1, line 10; and Claim 10, line 10 require “a member powered circuit portion.”  The originally filed priority application fails to disclose “a member powered circuit portion” because the at least one lateral support member does not disclose anything (i.e. such as a power supply) that would power anything (see the Examiner’s response to Lt. Col. Sanders 1.132 declaration, statement 8); 
d.	Claim 3, lines 1-3 requires “a controller . . . exposed to said at least one internal lateral body channel” and Claim 1, lines 11-12 requires “a load within said at least one lateral support member.”  The originally filed priority application fails to disclose “a controller . . . exposed to said at least one internal lateral body channel.”   How is the controller 1348 or 3401 exposed to the at least one internal lateral body channel (such as 3809, 4120 of 2800, and 4125 of 2800) when the controller 1348 or 3401 is not in the internal lateral body channel?  Note that Applicant’s remarks of 1/6/21, p. 11 argues that “[t]he position of the controller of the present invention allow it to access the internal lateral body channel” which is different from the claim language of “a controller . . . exposed to said at least one internal lateral body channel” (see the Examiner’s response to Lt. Col. Sanders 1.132 declaration, statement 9);  
e.	Claim 7, lines 1-2; and Claim 13, lines 2-3 require “a controller adapted to receive wireless transmissions.” While the specification discloses “wireless communication,” this “wireless communication” is relation to “the processor associated with a server rack. . . . the processor may be configured to communicate with a remote computer . . . Such communication may employ . . . using wireless technology” (Spec. p. 12 [dated 7/26/21] , ll. 12-18).  The originally filed priority application fails to disclose “a controller [of the load] adapted to receive wireless transmissions” because the processor (which the Examiner believes that is referred to element 5150) is for the server rack stand 1000 and not for the at least one lateral support member 2166.  Note that in Applicant remarks of 1/6/21, the Applicant citing a processor of the server rack stand, and not the controller of the lateral support member (see the Examiner’s response to Lt. Col. Sanders 1.132 declaration, statement 10);  
f.	Claim 17, lines 10-11 requires “a computer adapted to horizontally releasably affix said at least one perorated lateral support member to support said computer.”  Looking at figs. 43C and 43D, how is the computer 305 affixed to the lateral support member 2166, when elements 307, 308 are between the computer 305 and the lateral member 2166.  Elements 307, 308 allow for to slide horizontally in relation to the lateral member 2166 (see the Examiner’s response to Lt. Col. Sanders 1.132 declaration, statement 7); and
g.	Claim 19, lines 2-3 requires “a controller . . . exposed to said at least one body channel from said at least two internal body channel.”  The originally filed priority application fails to disclose “a controller . . . exposed to said at least one body channel from said at least two internal body channel.”  How is the controller 1348 or 3401 exposed to the at least one internal lateral body channel (such as 3809, 4120 thru 2800, and 4125 thru 2800) when the controller 1348 or 3401 is not in the internal lateral body channel?  Note that Applicant’s remarks of 1/6/21, p. 11 argues that “[t]he position of the controller of the present invention allow it to access the internal lateral body channel” which is different from the claim language of “a controller . . . exposed to said at least one internal lateral body channel” (see the Examiner’s response to Lt. Col. Sanders 1.132 declaration, statement 9).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 10-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim 1, lines 8-9; and Claim 10, lines 8-9 require “at least one internal lateral body channel, having a channel cross-section.”  Do all of the “at least one internal lateral body channel” have the “channel cross-section”; or does each of the “at least one internal lateral body channel” have the “channel cross-section”?
b.	Claim 2, lines 2 and 3 requires “airflow”.  Are these “airflow” the same or different from “lateral airflow” of claim 1, line 10.  If they are the same, then should be “the lateral airflow”;
c.	Claim 13, line 2 requires “a controller” and Claim 10, line 12 requires “a controller.”  Are these two controllers, or should “a controller” of claim 13 have antecedence in “a controller” of claim 10?
d.	Claim 15, lines 2 and 3 require “airflow”.  Are these “airflow” the same or different from “lateral airflow” of claim 10, line 10.  If they are the same then should be “the lateral airflow”;
e.	Claim 17, lines 6-7 requires “at least one perforated support member having a channel cross-section.”  Do all of the “at least one perforated support member” have the “channel cross-section”; or does each of the “at least one perforated support member” have the “channel cross-section”?
f.	Claim 17, lines 8-9 requires “lateral airflow through said at least one perforated lateral support member from said airflow outlet passage” and lines 19-20 requires “said [] conduit forming a sealed connection between said airflow inlet opening and said airflow outlet passage.”  What element provides the support for “said airflow outlet passage.”  Did Applicant intend for lines 8-9 to be “lateral airflow through said at least one perforated lateral support member from said airflow inlet passage”?
g.	Claim 17, lines 18 and 23; and Claim 18, line 2 and 3 each require “airflow.”  Are these “airflow” the same or different from “airflow” of claim 17, line 8?
h.	Claim 17, lines 13-14 and 18-19 each require “at least one of said at least two internal lateral body channels.”  Are these two different “at least one of said at least two internal lateral body channels”, or should “at least one of said at least two internal lateral body channels” of line 19 have antecedence in “at least one of said at least two internal lateral body channels” of line 14?  Also line 16 requires “at least one other of said at least two internal lateral body channels” is understood as different from “at least one of said at least two internal lateral body channels” of either lines 14 or 19;
i.	Claim 18, lines 2-3 requires “at least one from said at least two internal lateral body channels” and Claim 17, lines 13-14 and 18-19 each require “at least one of said at least two internal lateral body channels.”  Are these two different “at least one of/from said at least two internal lateral body channels”, or should “at least one from said at least two internal lateral body channels” of claim 18 have antecedence in “at least one of said at least two internal lateral body channels” of claim 17, lines 13-14 or 18-19, or both?  (Also claim 17, line 16 requires “at least one other of said at least two internal lateral body channels” is understood as different from “at least one from said at least two internal lateral body channels” of claim 18);
j.	Claim 18, line 4 requires “said at least one internal body channel.”  Does “said at least one internal body channel” have antecedence in claim “at least one of said at least two internal body channels” of claim 17, lines 13-14 or lines 18-19, or “at least one internal body channel” of claim 18, line 2; and
k.	Claim 19, line 3 requires “at least one body channel from said at least two internal lateral body channels” and Claim 17, lines 13-14 and 18-19 each require “at least one of said at least two internal lateral body channels.”  Are these two different “at least one body channel of/from said at least two internal lateral body channels”, or should “at least one body channel from said at least two internal lateral body channels” of claim 19 have antecedence in “at least one of said at least two internal lateral body channels” of claim 17, lines 13-14 or 18-19, or both?  (Also claim 17, line 16 requires “at least one other of said at least two internal lateral body channels” is understood as different from “at least one body channel from said at least two internal lateral body channels” of claim 19).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein (US 9,832,912).
Klein has the same disclosure as the instant case; and therefore, Klein should disclose the same subject matter as being claimed in the instant application.  The Petition Decision dated 1/10/22 dismissed Applicant’s benefit claim and needs to be addressed.  Since the benefit claim is improper, priority to App. No. 15/144,788 is being denied.  All the claims are being rejected under 35 U.S.C. 102(a)(1) as anticipated by US 9,832,912, and this is more than 1 year before the filing of the instant application.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  8/11/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835